I think the word "fraud," as used in subdivision 7 of article 1830, Vernon's Statutes, means fraud the law takes notice of, because it resulted in injury to the person on whom it was practiced. Therefore I do not agree that it was not necessary for appellee, to sustain the right he asserted to maintain his suit in Bowie county, to show he was injured as a result of reliance he placed on the truth of the representations he alleged appellants made to him, and which, he further alleged, were false. But I agree the judgment should be affirmed on the other ground stated in the opinion above; that is, because there was testimony from which it might be inferred appellee suffered injury because of his reliance on the truth of the representations. *Page 821